Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendment to the drawings filed 7/12/2021 are not accepted.
The drawings are objected to because the text within the dashed boxes is unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment to the specification filed 7/12/2021 is accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scully 8166762 in view of Marconi WO2015/145043 (see attached patent translation).

    PNG
    media_image1.png
    559
    818
    media_image1.png
    Greyscale

Regarding claim 1, Scully teaches:
A method of operating a fuel delivery system (Fig. 2, [col. 2 ll. 61) of an aircraft engine of an aircraft (Fig. 1), comprising operating the aircraft engine in a standby mode by maintaining combustion in a combustor of the aircraft engine by supplying fuel to the combustor via a first set of fuel nozzles (marked as First set of fuel nozzles in Image 1 above) of a first fuel manifold (pilot fuel flow path 46, Fig. 2, col 3 ll. 22) while providing a trickle flow (interpreted as minimum fuel flow to maintain combustion, encountered during engine operations such as standby/idle) of fuel via a 
However, Scully does not teach the trickle flow providing one of: substantially no motive power to the aircraft, and no motive power to the aircraft, via the combustion of the trickle flow of fuel.
Marconi teaches that “pilots generally prefer to put the various turboshaft engines at ground idle in order to be sure of being able to restart them. Turboshaft engines then continue to consume fuel although they do not provide any power” (Page 2, ll. 4; Patent Translate [0007]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine Scully’s method of operating a fuel delivery system of an aircraft engine with the teachings of Marconi, as discussed above, to establish a trickle flow (idle, as taught by Marconi) providing one of: substantially no motive power to the aircraft, and no motive power to the aircraft (“do not provide any power”), via the combustion of the trickle flow of fuel (“turboshaft engines continue to consume fuel”), in order to save fuel while also being sure of being able to restart them, as taught above by Marconi. 

Regarding claim 8
The method of claim 1, wherein the providing the trickle flow of fuel out of the second fuel manifold includes positioning a valve in each fuel nozzle in the second fuel manifold to a substantially closed position (valve 42 has three possible flow states, one being partial flow – col. 4 ll. 43.  Valve 42 can be adjusted to a “substantially closed position”).

Regarding claim 9, Scully in view of Marconi teaches the invention as discussed for claim 1. Scully further teaches: 
The method of claim 1, wherein the maintaining combustion is part of operating the aircraft engine in a standby mode, and the method further includes switching the aircraft engine from the standby mode to an active mode, the switching including unblocking fuel flow out of the second fuel manifold (“each valve 42 provides three possible flow states, that is to say on, partial flow or off”– col. 4 ll. 43. – therefore transitioning to active mode would include unblocking valve 42 by operating it in the ‘on’ state).

Regarding claim 10, Scully in view of Marconi teaches the invention as discussed for claim 9. Scully further teaches: 
The method of claim 9, wherein the unblocking fuel flow includes opening a valve in each fuel nozzle in the second fuel manifold (“each valve 42 provides three possible flow states, that is to say on, partial flow or off”– col. 4 ll. 43. – therefore transitioning to active mode would include unblocking each valve 42 by operating it in the ‘on’ state).

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Scully in view of Marconi, and further in view of Shelby 20070199301.

Regarding claim 2, Scully in view of Marconi teaches the invention as discussed for claim 1. Scully further teaches:
A valve in the second fuel manifold (42, Fig. 2, col. 3 ll. 17).
However, Scully in view of Marconi does not teach providing a trickle flow of fuel out of the second fuel manifold via a by-pass across a valve in the second fuel manifold.
Shelby teaches a by-pass across a valve (marked with arrows in Image 2 below, and described in [0020]):

    PNG
    media_image2.png
    855
    953
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine Scully in view of Marconi’s method of operating a fuel delivery system of an aircraft engine with Shelby’s bypass, bypassing Scully’s valve 42 (Scully Fig. 2), in order to allow the system to provide fuel “independently of the position of valve body” (Shelby [0020]), and further providing a fuel delivery system where the trickle flow is a trickle flow of fuel out of the second fuel manifold via a by-pass across a valve in the second fuel manifold.

Regarding claim 3, Scully in view of Marconi and Shelby teaches the invention as discussed for claim 2. Scully teaches a plurality of valves 42 (Fig. 2) and a plurality of nozzles (fuel injectors 41, Fig. 2, col. 3 ll.17). However, Scully in view of Marconi and Shelby, as discussed so far, does not teach a by-pass across a valve in each of a plurality of fuel nozzles of the second fuel manifold.
Shelby teaches a by-pass across a valve (marked with arrows in Image 2 above, and described in [0020]) and discussed above for claim 2.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine Scully in view of Marconi and Shelby’s method of operating a fuel delivery system of an aircraft engine with Shelby’s bypass, bypassing each of the plurality of Scully’s valves 42, seen in Fig. 2, in order to allow the system to provide fuel “independently of the position of valve body” (Shelby [0020]).  Shelby further teaches the in the mode where the bypass is open and both fuel pumps are supplying fuel to the engine, the shift from main fuel pump to auxiliary fuel pump will occur more rapidly, in the event of a problem, than if the auxiliary flow of fuel were not already being provided via the bypass passage [0025].  Therefore, it would also have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate a bypass that allows a supply of fuel sufficient to prevent flame-out, i.e. a trickle flow, wherein the providing the trickle flow includes providing a trickle flow of fuel out of the second fuel manifold via a by-pass across a valve in each of a plurality of fuel nozzles of the second fuel manifold.

Regarding claim 5
The method of claim 2, wherein the providing the trickle flow includes incompletely closing a valve (valve 42 has three possible flow states, one being partial flow – col. 4 ll. 43) in each fuel nozzle of the second fuel manifold.
Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 
On page 6 of the Remarks, Applicant alleges “Scully only discloses one set of fuel injectors 41, which are supplied with fuel from two different fuel manifolds 50, 52. The Office marks up Fig. 2 of Scully to allegedly show different sets of fuel nozzles by identifying two different triangles in Fig. 2, but the Office does not identify any portion of Scully's specification which supports this interpretation, and Scully does not contain any disclosure which supports this interpretation. Scully discloses only one set of fuel injectors 41, which are supplied separately either by the first fuel manifold 50 or by the second fuel manifold 52”.  Figure 2 of Scully clearly discloses that each fuel injector 41 has a main nozzle and a pilot nozzle shown as a smaller triangle and a larger triangle, each being fed by the respective pilot and main fuel manifolds.  Scully also references the main nozzle in col. 4, ll. 57, thus differentiating them from the pilot nozzles.
On pages 6-7 of the Remarks, Applicant alleges “Scully does not disclose or suggest providing fuel to the fuel injectors 41 via the first fuel manifold 50 while also providing fuel to the fuel injectors 41 via the second fuel manifold 52. Scully clearly discloses that fuel is supplied to the fuel injectors 41 either from the first fuel manifold 50, or from the second fuel manifold 52” and cites col. 4 of Scully. Scully clearly discloses in col. 4, ll. 31-34 the system is designed to “specifically continue fuel flow through the circuit defined by the paths 43, 46” by use of the 
On page 7 of the Remarks, Applicant alleges “Scully does not disclose or suggest whether the three possible flow rates of the valve 42 – on, partial flow, or off – increase, decrease, or modulate combustion in the combustor.  Scully certainly does not link any one of three possible flow rates of the valve 42 to preventing “flame-out of the combustion””.  First, any flow of fuel to the combustion chamber that has active combustion is a flow that prevents flame-out of the combustion whether the term “flame-out” is used or not.  Scully clearly discloses in the cited section that valve 42 controls the flow of fuel through the nozzle between the three options, and col. 3, ll. 61-65 describe the use of valve 53 to control the flow through the pilot manifold 52 and thus not being dependent upon the flow through mains manifold 50 as use of valve 51 requires.  When valve 53 is closed or constant, any change to valve 42 will modulate the combustion in the combustor.
On page 7 of the Remarks, Applicant alleges “Scully does not disclose or suggest that the second or pilot fuel flow path 46 permits operating the engine 10 in a standby mode. Column 3, II. 22 of Scully, cited by the Office to support its allegation, discloses only that the second or pilot fuel flow path 46 is directly connected with the injector 41. The portion of the specification 
On page 7 of the Remarks, Applicant alleges “Adjusting Scully's valve 42 to a "substantially closed position", which the Office alleges is obvious, would not result in a trickle flow of fuel. As explained above, even when the valve 42 is off or in a "substantially closed position", fuel would still supplied to the fuel injectors 41 via the second fuel manifold 52, such that the flow of fuel to the combustor is not a trickle” with regard to the rejection of claim 8.  As described above, the fuel flow through 52 can be independently controlled via valve 53 when valve 51 is closed as disclosed in col. 3, ll. 61-65.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741